'   .. .
            l    Carolyn H. Cottrell (SBN 166977)
                 Ori Edelstein (SBN 268145)
            2    SCHNEIDER WALLACE
                 COTTRELL KONECKY LLP
            3    2000 Powell Street, Suite 1400
                 Emeryville, California 94608
            4    Telephone: (415) 421-7100
                 Facsimile: (415) 421-7105
            5    ccottrell@schneiderwallace.com
                 oedelstein@schneiderwallace.com
                 Attorneys for Plaintiff and the Putative
            7    Class and Collective
            8                                UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF CALIFORNIA
            9
           10    JOSHUA WRIGHT, on behalf of himself and       Case No. 2:19-cv-01767-JAM-CKD
                 all others similarly situated,
           11.                                                 STIPULATION TO CONDITIONALLY
                       Plaintiff,                              CERTIFY THE COLLECTIVE AND
           12                                                  FACILITATE NOTICE PURSUANT TO 29
                 vs.
           13                                                  U.S.C. § 216(b) AND [PROPOSED} ORDER
                 FRONTIER MANAGEMENT LLC,
           14    FRONTIER SENIOR LIVING, LLC, and GH           Judge: Hon. John A. Mendez
                 SENIOR LIVING, LLC dba GREENHAVEN
           15    ESTA TES ASSISTED LIVING,                     Complaint Filed: September 6, 2019
                                                               Trial Date:      None
           16          Defendants.
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                 STIPULATION TO CONDITIONALLY CERTIFY THE COLLECTIVE AND FACILITATE NOTICE PURSUANT
                                               TO 29 U.S.C. § 216(b) AND [PROPOSED] ORDER
                            Wright, et al. v. Frontier Management LLC, et al., Case No. 2:19-cv-01767-JAM-CKD
"   II   ,.




                                                          [ORDER
               I
               2         Plaintiff Joshua Wright ("Plaintiff') and Defendants Frontier Management LLC, Frontie
               3   Senior Living, LLC, and GH Senior Living, LLC dba Greenhaven Estates Assisted Living
               4   (collectively, "Defendants") (Plaintiff and Defendants are collectively referred to as the "Parties"),
               5   have stipulated to conditionally certify as a FLSA collective action, pursuant to 29 U.S.C. §§ 201 e
               6   seq., the following Collective:
               7                 All current and former hourly, non-exempt employees of Frontier
                                 Management LLC, Frontier Senior Living, LLC, and GH Senior Living,
              8                  LLC dba Greenhaven Estates Assisted Living, in the United States after
                                 [DATE (three years prior to date of filing of stipulated motion for
               9                 conditional certification)].
              10         Plaintiff alleges that Defendants violated the FLSA with respect to Plaintiff and the putative
              11   Collective by, inter alia, failing to compensate Plaintiff and the Collective for all hours worked and,
              12   with respect to such hours, failing to pay the legally mandated overtime premium for such wor
              13   and/or minimum wage.
              14         Having considered the Parties' Stipulation, the allegations in Plaintifrs Complaint, and give
              15   the low threshold for conditional certification under Section 2 l 6(b) of the FLSA, see Ramirez v.
              16   Ghilotti Bros. Inc., 941 F. Supp. 2d 1197, 1203 (N.D. Cal. 2013), Plaintiff has met the lenien
              17   standard at this stage for conditional certification and for this Court to facilitate notice to proposed
              18   Collective members pursuant to the FLSA.
              19         The decision by Defendants not to oppose conditional certification does not constitute a
              20   admission that the named Plaintiff meets the conditions necessary for certification of a FLS
              21   collective action. Defendants retain the right to move to decertify the Collective action, oppose any
              22   request by Plaintiff for final certification of this Collective action, or otherwise oppose the claims
              23   presented. However, at this time, the Court has determined Plaintiff's allegations are sufficient to
              24   provide Defendants' other non-exempt employees notice of the litigation and an opportunity to opt­
              25   in to the action to pursue their FLSA claims.
              26         Therefore, Stipulation for Conditional Certification and to Facilitate Notice under 29 U.S.C.
              27   § 216(b) is GRANTED as follows:
              28                                                        1
                   STIPULATION TO CONDITIONALLY CERTIFY THE COLLECTIVE AND FACILITATE NOTICE PURSUANT
                                                TO 29 U.S.C. § 216(b) AND [PROPOSED] ORDER
                             Wright, et al. v. Frontier Management LLC, et al., Case No. 2:19-cv-01767-JAM-CKD
